UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7631


CRYSTAL GAIL MANGUM,

                    Plaintiff - Appellant,

             v.

MARIANNE BOND, Durham                 Police    Officer;   DURHAM        DISTRICT
ATTORNEY’S OFFICE,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:20-cv-00449-CCE-JLW)


Submitted: March 23, 2021                                         Decided: March 29, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Crystal Gail Mangum, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Crystal Gail Mangum appeals the district court’s order denying relief on her

42 U.S.C. § 1983 complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Mangum v. Bond, No.

1:20-cv-00449-CCE-JLW (M.D.N.C Oct. 5, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2